—Judgment, Supreme Court, New York County (Eugene L. Nardelli, J.), entered February 3, 1993, after a non-jury trial, in favor of the plaintiff in the amount of $35,819.28, plus interest from May 17, 1990, unanimously affirmed, without costs.
*89Plaintiff, a licensed New York attorney, commenced the underlying action seeking to recover legal fees, based upon an oral contingent fee agreement, an account stated and quantum meruit, for professional services allegedly rendered on behalf of the defendant in connection with claims arising from defendant’s substantial investment loss in a failed real estate development.
The trial court properly determined that the plaintiff had not been discharged for cause and was therefore entitled to prevail, a determination amply supported by the weight of the credible evidence adduced at trial. The findings made by the trial court were based in large part solely upon the credibility of the witnesses, and should therefore not be disturbed on appeal (see, Orbit Holding Corp. v Anthony Hotel Corp., 121 AD2d 311, 315; Trode v Omnetics, Inc., 106 AD2d 808).
Nor did the trial court err in determining that the plaintiff was entitled to a judgment on an account stated for the professional services based upon the plaintiff’s rendition of a statement to the defendant on May 17, 1990 in the amount of $35,819.28, and the defendant’s retention thereof, without objection, for more than four and a half months after the statement had been rendered (Rosenman Colin Freund Lewis & Cohen v Neuman, 93 AD2d 745, 746).
We have reviewed the defendant’s remaining claims and find them to be without merit. Concur — Murphy, P. J., Wallach, Kupferman and Asch, JJ.